DETAILED ACTION
The communication dated 7/21/2022 has been entered and fully considered.
Claim 1 has been amended. Claims 3 and 16-22 are cancelled. Claims 1-2 and 4-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the objection and 112(b) rejection set forth in the Non-Final Office Action of 9/29/2021, in regards to the limitation regarding a step c). However, a new 112(b) rejection has been made.
Applicant’s arguments, see pg. 5, filed 7/21/2022, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that HALLANDER does not teach the newly added limitations, such as the sheets having a thickness of 100 nm to 100 µm, a porosity of 30% to 85 % or an area density of 1 to 50 g/m2. The Examiner agrees that HALLANDER does not explicitly teach the newly claimed limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant also argues that none of the cited prior art teach claim 13.  
The Examiner respectfully disagrees. The prior art of Suzuki (U.S. PGPUB 2009/0174105), hereinafter SUZUKI, teaches resin is heated and molten by a conventionally known kneading extruder is fed to the die, so that the heated and molten resin is continuously extruded at a fixed pressure and in a thin film from the resin discharge port of the dies [0013]. Two sheets of reinforced membranes are supplied along both sides of the extruded molten resin and the supplied porous reinforced membrane is pressed into the resin by two heated rotating rolls [0013].

Claim Objections
Claim 1 is objected to because of the following informalities:  “an areal density” in line 11 should read “an area density”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “randomly oriented monofilaments” in line 7 and also recites “the monofilaments of the nanofiber sheet are oriented substantially parallel to said major surface” in lines 13-14. It is unclear how the monofilaments are oriented because it contradictory to have the monofilaments randomly oriented and, at the same time, substantially parallel. For the purposes of compact prosecution, the Examiner is interpreting the monofilaments to be substantially parallel.
Claims 2 and 4-15 are dependent on claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 7, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, in view of Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO.
Regarding claim 1, NORDIN teaches: A process for making a fiber reinforced composite (NORDIN teaches a process for laminates [0018; Fig. 1]), comprising a) forming an impregnated multilayer fiber preform comprising i) a fiber mat that includes mass of fibers that have individual fiber diameters of at least 250 nm (NORDIN teaches a laminate (5) of plies (7). Each ply comprises fibres (9) and the diameter of the large fibres are 6-8 micro meters [0061], satisfying the limitation of at least 250 nm.), ii) a nanofiber sheet applied to the fiber mat (NORDIN teaches the laminate is arranged with a nano structure (13) [0063]. The Examiner is interpreting the first ply (P1) as a nanofiber sheet as it is a sheet that has nanofibers in the sheet/ply and the second and third plies as the fiber mat [Fig. 1].), wherein the nanofiber sheet is characterized in A) being composed of continuous, randomly oriented monofilaments having a diameter of at most 100 nanometers (NORDIN teaches the diameter of the nano filaments are suitably 18/22 nm, and preferably 1.35-1.45 nm [0042]), an aspect ratio of at least 3  (NORDIN teaches the nano wire has a length of 0.125 mm or less (which is 125,000 nm or less) and the width (diameter) of the nano tube is 15-35 nm [0042]. If calculated the length to width aspect ratio of 125,000:35, this would satisfy the claim limitation of the aspect ratio of at least 3.) and being made of a material that does not melt or degrade under the conditions of step b): B) having a thickness of 100 nm to 100 µm (NORDIN teaches the pre-preg ply that contains the nano wires having a thickness of 0.125 mm [0042]) and C) having a porosity of 30% to 85% and D) having an area density of 1 to 50 g/m2: wherein the impregnated nanofiber sheet is coextensive with a major surface of the impregnated preform (NORDIN teaches the nano structure (13) is exposed in the outer surface (11) [0063; Fig. 1]), and the monofilaments of the nanofiber sheet are oriented substantially parallel to said major surface (NORDIN teaches the outer ply within the area of the blade tip comprises that nano structure (13) embedded therein in such way that filaments of the nano structure in the ply have the same orientation relative the plane of the outer surface [0082]): and iii) a resin composition that includes a liquid phase which impregnates the fiber mat and nanofiber sheet such that the impregnated multilayer preform has a porosity of at most 2 volume-% (NORDIN teaches the orientation of unidirectional CNT’s (15) provides that resin for embedding the CNT’s will fill all spaces between CNT’s in the laminate during the production of the laminate [0065]): and b) solidifying the liquid phase of the resin composition by cooling, curing or both cooling and curing the resin composition to form the fiber reinforced composite in which the impregnated nanofiber sheet is coextensive with a major surface of the fiber reinforced composite with the monofilaments of the nanofiber sheet being oriented substantially parallel to said major surface (NORDIN teaches the invented surface layer (precured or uncured) can be placed in a female tool before the curing operation to form the outer layer of the cured assembly. The CNT-reinforced surface layer can be integrated in the lay-up and curing of the composite airframe component [0092]. NORDIN further teaches the upper ply in the form of a nano structure mat being embedded in the resin and having filaments with a random orientation in a place such that the filaments are parallel with the plane of the upper surface [0017]).  
NORDIN does not explicitly teach: the monofilaments of the nanofiber sheet are oriented substantially parallel to said major surface. In the same field of endeavor, composites, HALLANDER teaches a laminate of plies and each ply may comprise fibers (large fibres or traditional laminate reinforcing fibres) [0038]. HALLANDER teaches each ply comprises traditional (large) fibres F [0085]. HALLANDER teaches carbon nano tubes (15’) oriented essentially parallel with the plane P of the upper ply P1 [0088]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, by having the nano tubes oriented essentially parallel with the plane of the upper ply, as suggested by HALLANDER, in order to increase the form stable property of the matrix laminate and forming a smooth surface [0088].
NORDIN and HALLANDER are silent as to the nanofiber sheet having a thickness of 100 nm to 100 µm and the sheet having an area density of 1 to 50 g/m2. In the same field of endeavor, nano sheets, HARDICK teaches a sheet consisting of a polymer nanofibre having a thickness of from 5 to 120 µm and an area density of from 1 to 40 g/m2 [0160]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN and HALLANDER, by having the sheets have an area density from 1 to 40 g/m2, as suggested by HARDICK, in order to increase the binding capacity [0016].
NORDIN, HALLANDER and HARDICK are silent as to the porosity of the nano structure sheet. In the same field of endeavor, composites, PARK teaches a film that can contain nanofibers [0049] that is porous [0088]. PARK teaches the porosity of the film of about 1% to about 70% and/or about 5% to about 50% by volume porosity [0088], which overlaps with the claimed limitation. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER and HARDICK, by having the sheet have a porosity of 5% to 70%, as suggested by PARK, in order to be permeable to the substance and extend into the thickness of the film and be absorbed [0088].
NORDIN, HALLANDER, HARDICK and PARK are silent as to when impregnating the fiber mat and nanofiber sheet, the porosity has at most 2 volume %. In the same field of endeavor, composites, HARO teaches a laminate body having a void ratio after cure of <1% [0012]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date by modify NORDIN, HALLANDER, HARDICK and PARK, by having a laminate with a void ratio of <1%, as suggested by HARO, in order to form a laminate with excellent mechanical performance [0010].
Regarding claim 2, NORDIN teaches: The process of claim I wherein step a) includes the steps of: a) forming a multilayer fiber preform by applying the nanofiber sheet to a major surface of the fiber mat such that the monofilaments of the porous nanofiber sheet are oriented substantially parallel to said major surface to which the porous nanofiber sheet is applied (NORDIN teaches the invented surface layer (precured or uncured) can be placed in a female tool before the curing operation to form the outer layer of the cured assembly. The CNT-reinforced surface layer can be integrated in the lay-up and curing of the composite airframe component [0092]. NORDIN further teaches the upper ply in the form of a nano structure mat being embedded in the resin and having filaments with a random orientation in a place such that the filaments are parallel with the plane of the upper surface [0017; 0021]); b) forming the impregnated preform by applying the resin composition to at least one surface of the multilayer preform such that the liquid resin phase of the resin composition permeates into the nanofiber sheet and the fiber mat to form a resin- impregnated fiber mass in which the nanofiber sheet and fiber become embedded in the liquid phase of the resin composition (NORDIN teaches the production includes a step of introducing a resin (used as a matrix for embedding the nano filaments) into a mat of nano filaments or between separate unidirectional nano filaments [0017; 0023; 0063; Fig. 1].).
Regarding claim 4, NORDIN teaches the pre-preg ply being 0.125, but is silent as to the thickness of the nanofiber sheet being at most 10 µm. In the same field of endeavor, nanosheets, HARDICK teaches a sheet consisting of a polymer nanofibre having a thickness of from 5 to 120 µm [0160], which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN and HALLANDER, by having the sheet having a thickness of 5 to 120 µm, as suggested by HARDICK, in order to increase the binding capacity [0016].
Regarding claim 5, NORDIN teaches: wherein the nanofibers have diameters of 5 to 50 nm (NORDIN teaches the nano filaments have diameters of 15-35 nm [0042]).
Regarding claim 7, NORDIN teaches: wherein the liquid resin phase includes at least one epoxy resin (NORDIN teaches the composite of the outer ply/outer layer can be epoxy [0093]). In the alternative, PARK teaches using an epoxy resin [0113]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the resin in NORDIN for an epoxy resin, as suggested by PARK, as it is well known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Regarding claim 9, NORDIN teaches: wherein the hardening step includes a step of at least partially curing the resin composition (NORDIN teaches curing the composite with the nano structure [0092], which would inherently be the hardening step).
Regarding claim 10, PARK further teaches: wherein the liquid resin phase includes at least one molten thermoplastic polymer (PARK teaches the substance may be a thermoplastic polymer [0090]). It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the resin in NORDIN for a thermoplastic polymer, as suggested by PARK, as it is well known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Regarding claim 15, NORDIN teaches: wherein the resin composition is devoid of filler particles of thermally and chemically stable materials that have a smallest dimension equal to or larger than the diameter of the fibers (NORDIN teaches the fillers being the carbon nano tubes used for the nano structure (13) [0031], but is silent as to any other filler being used; therefore, it meets the claim limitation. The claim limitation as written states the resin composition is devoice of any fillers. NORDIN is silent as to the resin having any particles in the resin, meeting the claim limitation.).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of Lim et al. (U.S. PGPUB 2006/0137318), hereinafter LIM.
Regarding claim 4, NORDIN teaches the pre-preg ply being 0.125 mm or less, but is silent as to the thickness of the nanofiber sheet being at most 10 µm. In the same field of endeavor, composites, LIM teaches the nanofiber layer has a thickness of greater than 5µm and less than 100 µm, which encompasses the claimed range [0019]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK and HARO, by having the thickness greater than 5µm and less than 100 µm, as suggested by LIM, in order to control pore size in the layer [0019].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of Sakai et al. (U.S. 5,294,394), hereinafter SAKAI.
Regarding claim 6, NORDIN, HALLANDER, HARDICK, PARK and HARO are silent as to wherein the fiber mat includes multifilament rovings having 300 to 30,000 filaments per roving and a diameter of 25 µm to 1 mm. In the same field of endeavor, composites, SAKAI teaches a prepreg sheet refers to a set of prescribed number of unidirectionally arranged yarn or robin obtained by collecting from 200 to 12,000 monofilaments having a diameter of usually from 3 to 25 µm [Col. 3, lines 58-61], which overlaps with the claimed limitations. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK and HARO, by the fiber mat to have 200 to 12,000 monofilaments with a diameter from 3 to 25 µm, as suggested by SAKAI, in order to have a desired thickness of the molded composite article [Col. 3, lines 19-20].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of KAR et al. (U.S. PGPUB 2012/0132864), hereinafter KAR.
Regarding claim 8, NORDIN, HALLANDER, HARDICK, PARK and HARO are silent as to wherein the resin composition includes a hardener for the epoxy resin and a catalyst for the reaction of the epoxy resin and the hardener. In the same field of endeavor, composites, KAR teaches using an epoxy resin and using a hardener (curing agent) and a catalyst for the nanocomposites [0081]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK, and HARO, by using a curing agent and catalyst, as suggested by KAR, in order to accelerate the curing process [0054].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of Friend et al. (U.S. PGPUB 2002/0132075), hereinafter FRIEND.
Regarding claim 11, NORDIN, HALLANDER, HARDICK, PARK, and HARO are silent as to cooling the resin composition. In the same field of endeavor, composites, FRIEND teaches cooling of a molten polymeric composition into a solid layer or sheet of curing [0030]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK, and HARO, to cool the polymeric composition to cure, as suggested by FRIEND, as it’s a known curing technique in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of Dzenis et al. (U.S. 6,265,333), hereinafter DZENIS.
Regarding claim 12, NORDIN, HALLANDER, HARDICK, PARK and HARO are silent as to the resin composition being injected into a mold with the fiber mass. In the same field of endeavor, composites, DZENIS teaches a primary fiber reinforcement is laid into a mold and the resin mixture is poured or injected into the mold cavity and the part is then cured [Col. 12, lines 3-15]. With the resin being injected, the mold would inherently have to be closed. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK and HARO, by having the laminate in a cavity and injecting resin, as suggested by DZENIS, in order to increase interlaminar toughness [Col. 11, lines 55-59].
Regarding claim 13, DZENIS further teaches: wherein the steps of applying the resin composition to the fiber mass and permeating the liquid resin phase of resin composition into the fiber mass includes the steps of forming a film of the resin composition and applying the film to the fiber mass by compressing the film of the resin composition against the fiber mass to infuse the liquid phase of the resin composition into the fiber mass (DZENIS teaches if forming laminates prepared from prepregs, it is preferable to employ pressure, with or without the application of heat, in the molding or shaping of the composite material prepared with secondary reinforcement at the ply interfaces to completely fill the interstices of both the primary and secondary reinforcement materials and to wet the surface of both the primary and secondary reinforcement fibers [Col. 10, lines 38-46).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of Suzuki (U.S. PGPUB 2009/0174105), hereinafter SUZUKI.
Regarding claim 13, NORDIN, HALLANDER, HARDICK, PARK and HARO are silent as to the resin film being pressed into the fiber mass. In the same field of endeavor, composites, SUZUKI teaches resin is heated and molten by a conventionally known kneading extruder is fed to the die, so that the heated and molten resin is continuously extruded at a fixed pressure and in a thin film from the resin discharge port of the dies [0013]. Two sheets of reinforced membranes are supplied along both sides of the extruded molten resin and the supplied porous reinforced membrane is pressed into the resin by two heated rotating rolls [0013]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK and HARO, by having the resin extruded into a film and pressed into the reinforced membranes, as suggested by SUZUKI, in order to have the resin impregnated into the membranes [0013] and simplify the manufacturing method [0011].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (U.S. PGPUB 2013/0034447), hereinafter NORDIN, Hallander et al. (U.S. PGPUB 2013/0240110), hereinafter HALLANDER, Hardick et al. (U.S. PGPUB 2016/0288089), hereinafter HARDICK, Park et al. (U.S. PGPUB 2014/0170482), hereinafter PARK, and Haro et al. (U.S. PGPUB 2018/0355132), hereinafter HARO, as applied to claim 1 above, and further in view of Gould (U.S. 4,028,450), hereinafter GOULD.
Regarding claim 14, NORDIN, HALLANDER, HARDICK, PARK and HARO are silent as to depositing the resin in an open cavity and then closing the cavity and applying pressure. In the same field of endeavor, composites, GOULD teaches an insert (80) is inserted into the cavity of mold (31) [Col. 5, lines 9-11] and then a resin is poured into the mold [Col. 4, lines 28-38]. After pouring the resin, the pressure plate (34) is lowered to cover the cavity [Fig. 3; Col. 4, lines 51-56; Col. 4, lines 65-67]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NORDIN, HALLANDER, HARDICK, PARK and HARO, by pouring the resin and applying pressure afterwards, as suggested by GOULD, in order to have a produce with good heat characteristics. Furthermore, it would have been obvious to use a molding technique known in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748